Judge Leo M. Gordon
Before the court is the U.S. Department of Commerce's ("Commerce") Final Results of Redetermination Pursuant to Court Remand ("Remand Results"), ECF No. 37, in this action. The court notes that it "erred in remanding" the issue of Commerce's treatment of the cost of caps used by the mandatory respondent "without ascertaining whether [the issue] had a material effect on the less than fair value determinations. As Commerce explains in the Remand Results, [this issue does not,] and any error was therefore harmless. It was therefore a waste of administrative resources for the court to require a remand in this case." See CC Metals & Alloys, LLC v. United States, 41 CIT ----, ----, 222 F.Supp.3d 1303, 1304 (2017). There being no challenge to the Remand Results, it is hereby
ORDERED that the Remand Results are sustained.